[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: (MOTION FOR SUMMARY JUDGMENT)
The plaintiff has filed a Motion for Summary Judgment regarding an automobile collision, which occurred on or about April 17, 1998 on Route 8 in Shelton, Connecticut. At the time of the collision, the plaintiff was operating his automobile in a southerly direction, and was stopped in traffic for road construction when his automobile was struck in the rear by an automobile owned and operated by the defendant, causing the plaintiff to suffer alleged personal injuries and property damage.
The purpose of summary judgment is to expeditiously dispose of, without trial, cases involving frivolous or sham issues or cases where no genuine factual issues exist. Kakadelis v. Defabritis,191 Conn. 276, 281 (1983). The court may not, however, decide issues of material fact on a motion for summary judgment. Nolanv. Borkowski, 206 Conn. 495, 500 (1988). The documentation filed by a part in support of a motion for summary judgment must demonstrate that there is no issue of material fact and that the movant is entitled to judgment as a matter of law. Walker v.Lombardo, 2 Conn. App. 266, 269 (1984).
The plaintiff has submitted a copy of deposition testimony of the defendant, said deposition having been held on November 5, 1999. In said deposition testimony, the defendant has admitted that the plaintiff's auto was stopped ahead of him. The defendant attempted to stop to avoid striking the plaintiff's auto, but was CT Page 4158 unable to do so. The defendant, in his deposition testimony, admits that he saw that the plaintiff's auto was stopped, and that the road was straight and level and that the defendant had unobstructed vision for beyond three car lengths. The defendant also admitted that he apologized to the plaintiff for the collision and that the defendant told the plaintiff he "was sorry."
The court finds that there is no genuine issue of material fact and that the moving party is entitled to judgment as a matter of law.
Accordingly, the plaintiff's motion for summary judgment is granted.
The Court
Arnold, J.